CFO Commentary on First Quarter FY 2011 Results The following information has been prepared on a GAAP basis except where noted. Summary Results Revenue for the first quarter of fiscal 2011 was just over $1.0 billion, up 2 percent from $982.5 million in the prior quarter.Revenue was up 51 percent from that of a year ago. GAAP gross margin for the quarter was 45.6 percent, which was up 90 basis points from the prior quarter’s gross margin of 44.7 percent. GAAP net income for the quarter was $137.6 million, or $0.23 per diluted share, compared with GAAP net income of $131.1 million, or $0.23 per share, in the prior quarter. Revenue (in millions) Q1’11 Q4’10 Q/Q % GPU* $ $ +0.2 % Professional +20.2 % Consumer -31.0 % Total $ $ +2.0 % *As previously announced, our MCP (chipset) results are now reported as part of the GPU business. Our GPU business, which includes discrete GPUs and chipsets for the desktop and notebook markets, was flat sequentially.The mainstream segment of our desktop GPU business was down seasonally.However, this effect was largely offset by the introduction and launch of our Fermi™-based GeForce® GTX470/480 GPUs, the launch of our GeForce GT320M chipset and strong notebook demand.We successfully ramped GTX470/480, selling a few hundred thousand units by quarter end.The launch of these GPUs puts NVIDIA back in the high end ofthe enthusiast segment of the market, which will be important to our earnings growth this year. Revenue for our Professional Solutions business, which includes workstation graphics and computing, represented 19 percent of total revenue.Demand for our workstation products continued to recover strongly.Our computing business was also up significantly, achieving record levels following the launch of Tesla™ products based on our new Fermi architecture.With Tesla, we now have business in the server segment of computing in addition to desktop, notebook and workstations. Our Consumer Products business, which includes smartphone and tablet products, as well as embedded entertainment, represented 3 percent of total revenue.The sequential decrease was due to seasonality in our game console business and other items. Gross Margin GAAP gross margin for the first quarter was 45.6 percent.Margins improved quarter over quarter primarily as a result of the launch of our Fermi-based high-end GPUs as well as strength in our Professional Solutions business, in which both our workstation and computing businesses have higher margins than our overall corporate average. Expenses and Other GAAP operating expenses for the first quarter were $309 million, up $4.5 million over the prior quarter.Most of this increase was due to payroll taxes associated with employee stock option exercises and RSU vesting, plus legal expenses incurred as we respond to inquiries associated with the Federal Trade Commission proceeding against Intel as well as our own litigation against Intel.Legal expenses are expected to continue at this elevated level. Our tax rate for the quarter was 9 percent, which was lower than anticipated as a result of various one-time discrete items. Balance Sheet Accounts receivable at the end of the quarter were $529.7 million, up $154.7 million sequentially.Much of this increase was attributable to revenue from GeForce GTX 470/480 and GeForce GT320M which ramped very successfully late in the quarter.Consequently our DSO at quarter-end was 48 days, up 11 days over the prior quarter. Inventories at the end of the quarter were $388.1 million, up 17 percent over the prior quarter.Inventory days on hand at quarter-end was 65, versus 60 at the end of the fourth quarter.The increase was largely due to higher-than-expected yields of 40nm products.In particular, good yields of GTX470 and GTX 480 meant we had insufficient back end capacity to assemble, test and ship these products before the end of the quarter. Depreciation and amortization expense for the first quarter amounted to approximately $47.1 million.Capital expenditures were $17.1 million. Cash flow used in operating activities was $5.4 million during the first quarter.Free cash flow used in the first quarter was $22.5 million, with the principle contributors being additional working capital in accounts receivable and inventory offset by cash earnings (net income after adding back non-cash depreciation and stock based compensation). Cash, cash equivalents and marketable securities at the end of the quarter were $1.76billion, up approximately $36.7 million from the fourth quarter. Second Quarter Outlook Our outlook for the second quarter of fiscal 2011 is as follows: · Revenue is expected to be down seasonally 3 to 5 percent from the first quarter. · GAAP gross margin is expected to increase to 46 to 47 percent. · GAAP operating expenses are expected to be flat. · Tax rate of 12 to 14 percent, assuming a renewal of the U.S. R&D tax credit.Otherwise, tax rate of 14 to 16 percent. We estimate depreciation and amortization and capital expenditures to be relatively flat when compared to the first quarter. Diluted shares for the second quarter are expected to be approximately 595million. For further information, contact: Michael Hara Robert Sherbin Investor Relations Corporate Communications NVIDIA Corporation
